FOX, P. J.
— This cause Avas brought to this court by appeal on the part of the defendant from a conviction in the circuit court of Camden county upon a *17charge of rape. The cause was tried and submitted to the jury and they returned a verdict finding the defendant guilty and assessing his punishment at imprisonment in the penitentiary for a period of five years.
A careful examination of the record discloses that no sentence was pronounced or judgment entered by the circuit court upon ¿the verdict of the jury which was returned in the cause. However, it does appear that the motion for new trial and in arrest of judgment were filed, heard and overruled. Upon this state of the record it is apparent that this appeal was prematurely taken. Appeals in cases of this character are only provided for from final judgments-. Adopting the course of procedure which is fully recognized in State v. Holland, 160 Mo. 667; State v. McClain, 137 Mo. l. c. 317; State v. Shea, 95 Mo. l. c. 95; State v. Gullic, 170 Mo. 334; State v. Hesterly, 178 Mo. l. c. 48; State v. Clapper, 196 Mo. 42, it is ordered that the submission of this appeal be and is hereby set aside and the cause remanded to the circuit court with directions to cause the appellant to be brought before it and to pronounce sentence and enter up judgment against the defendant on the verdict of the jury returned in this cause.
All concur.